DETAILED ACTION
The following Office action concerns Patent Application Number 16/303,744.  Claims 1-21 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Misaki et al (US 2016/0379731, equiv. to WO 2015/008867, pub. 1/22/2015) in view of Ottinger et al (US 2013/0040194).
Misaka et al teaches a laminated body comprising a conductive resin layer formed on a graphite substrate (par. 1).  The resin layer includes carbon particles and binder (par. 7).  2 (par. 65).  The amount of carbon particles in the conductive resin layer is 50-80 % by weight (par. 63).  The diameter of the carbon particles is 2-50 µm (par. 61).  The graphite substrate is expanded graphite (par. 17).
The laminated body having gas impermeability is used as a separator in a fuel cell (par. 2, 4).
Misaka et al does not teach that the graphite substrate includes a hydrophobic resin.
However, Ottinger et al teaches a layered composite material comprising a graphite molded body (substrate) formed of expanded graphite and polyolefin resin (par. 1, 19, 31).  The polyolefin resin is hydrophobic as that term is used in the instant application.  The amount of resin is 5-25 % by weight, which equates to about 5 to 33 parts resin per 100 parts expanded graphite (par. 28).  The resin is evenly spread in the graphite molded body (the substrate) (Fig. 2).  The composite material is used as a bipolar plate (a separator) for a redox flow cell (par. 5).  The composite material provides high impermeability to gases and liquids and high tensile strength (par. 11, 13).
Misaka teaches a method of forming a conductive resin layer on a graphite substrate (par. 129).  Ottinger further teaches conditioning a graphite and resin molded body (the substrate) with thermal treatment (par. 83).
Misaka et al teaches a need for improved gas impermeability in a graphite separator for a fuel cell (par. 4).  Ottinger et al teaches a composite graphite and resin separator material having high impermeability to gases and liquids and high tensile 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 21, 2021